Citation Nr: 0509427	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-32 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1975 to October 
1979.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the RO which 
denied service connection for a bilateral foot disability.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he has a current foot disability, 
manifested by painful bunions, calluses, pes planus, and 
hallux valgus, that had its onset during service.  The 
veteran asserts that he first developed foot problems as a 
result of the extensive force placed on his feet from the 
years of marching in the Honor Guard during service.  

A review of the veteran's service medical records reveals 
that his feet were noted to be normal upon entry into service 
in October 1975.  The service medical records reflect that 
the veteran was treated for complaints of foot pain from 
March 1976 through August 1976.  More specifically, the 
veteran reported in March 1976 that his calluses, which he 
had for the previous three years, had become painful.  The 
calluses were debrided, but the examiner advised the veteran 
of the probable need for surgical correction.  The diagnosis 
was that of plantar tylomas, secondary to Morton's syndrome.  

In a July 1976 service medical record, the veteran presented 
with calluses over the metatarsal heads, side of one right 
toe, and a crease behind the first toe.  The examiner 
observed that the veteran's shoes were too narrow and short.  
The assessment was that of calluses secondary to shoes.  The 
veteran was referred to a podiatrist.  

The veteran was examined by a podiatrist in August 1976.  The 
veteran complained of painful calluses of both feet, 
aggravated by use of military shoes.  The pain occurred with 
weight bearing and increased during the day.  Mild hallux 
valgus and calluses were observed.  Shoes showed normal wear.  
The assessment was that of biomechanical imbalance with 
secondary callus formation.  Lesions were debrided.  

There is no separation examination associated with the 
veteran's service medical records.  

In support of his claim of service connection, the veteran 
reported that he had undergone five surgeries on his feet 
since August 1996, and he submitted private treatment records 
showing treatment/surgeries for calluses, bunions, hallux 
valgus and foot pain from 1996 to the present.  
Interestingly, an August 1996 report notes that the veteran's 
right leg was 1/2 inch longer than the left, which contributed 
to the bunion formation.  

The veteran was afforded a VA examination in July 2003.  The 
examiner noted that the veteran worked with the post office, 
and had to be on his feet either walking or standing all day.  
On examination of the veteran's feet, bilateral pes planus 
was noted.  Also, a small bunion on the second toe of the 
right foot, and the little toe of the left foot was observed.  
Tender calluses were observed on both feet.  The final 
diagnosis was that of calluses and bunion of the feet; x-rays 
show flattened plantar arch and hammer toe.  The examiner 
opined that it was less than likely that the current problem 
of the veteran's feet was due to his honor guard and drill 
team duties when he was in the military.  

At the outset, the Board finds that the July 2003 VA 
examination is not adequate for purposes of determining 
whether service connection for a bilateral foot disability is 
warranted in this case.  

First, the examiner did not fully address the content of the 
service medical records and private treatment records as they 
pertain to the veteran's claim of service connection for a 
bilateral foot disability.  For example, the service medical 
records as noted herein above, reveal that the veteran may 
have a pre-existing, and/or congenital defect of the feet.  
Specifically, the veteran reported in March 1976 that he had 
painful calluses for three years previously, and the 
diagnosis was that of plantar tylomas, secondary to Morton's 
syndrome.  The July 2003 examiner also failed to address the 
fact that the veteran's private doctor noted that a 
difference in leg length may have contributed to the bunion 
formation.  

Second, the examiner in July 2003 opined that the veteran's 
current foot problem was less than likely related to the 
treatment in service; however, the examiner provided 
absolutely no rationale for this opinion.  

Moreover, given the possibility that the veteran's foot 
problems may have pre-existed service, or may be congenital 
in nature, an opinion must now include whether it is at least 
as likely as not that the veteran had a pre-existing foot 
disorder that was aggravated during service beyond the nature 
progression of the disorder.  A complete rationale for all 
opinions expressed must be provided.  

The United States Court of Appeals for Veterans Claims 
(Court), has stated that the duty to assist claimants in 
developing the facts pertinent to their claims may, under 
appropriate circumstances, include a duty to conduct a 
thorough and contemporaneous medical examination.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

All outstanding VA and/or private treatment records, not 
already associated with the claims file, should be obtained.  

Accordingly, the case is REMANDED to the AMC for the 
following action:


1.  The AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for his 
bilateral foot disabilities.  After 
obtaining any necessary authorization 
from the veteran, the AMC should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  All VA 
treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The AMC then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed bilateral foot 
disability, manifested by painful 
calluses, bunions, pes planus and hallux 
valgus.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and pertinent documents 
therein reviewed by the examiner in 
connection with the requested study.  The 
examiner in this regard should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
bilateral foot disability.  

The examiner should carefully review the 
veteran's service medical records, a copy 
of this remand, and the private treatment 
records to determine whether the veteran 
likely had a pre-existing disability of 
the feet and/or a congenital defect of 
the feet, as suggested in the service 
medical records.  

Based on his/her review of the case, the 
examiner should provide an opinion, with 
adequate rationale, that the veteran has 
current disability of the feet manifested 
by bunions, painful calluses, hallux 
valgus, pes planus, and any other foot 
problem, due to disease or injury which 
was incurred in or aggravated by service.  
A complete rationale for any opinion 
expressed must be provided.  If the 
examiner determines that the veteran 
likely has a pre-existing and/or 
congenital abnormality, then the examiner 
must opine as to whether it is at least 
as likely as not (50 percent or greater 
likelihood) that the veteran's pre-
existing foot disability was aggravated 
during service beyond the natural 
progression.  The examination report 
should be associated with the claims 
folder.  

3.  After undertaking any additional 
development deemed appropriate, AMC 
should again review the veteran's claim 
for service connection.  If the benefit 
sought on appeal is not granted, he and 
his representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


